           Case 1:19-mc-00054-LJO-EPG Document 12 Filed 09/21/21 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                            Case No. 1:19-mc-00054-LJO-EPG
11
                 Plaintiff,                               ORDER RE: THE UNITED STATES’
12                                                        APPLICATION TO DISMISS WRIT OF
            v.                                            GARNISHMENT
13
     RONALD JOHN SALADO, et al.,
14
                 Defendant.                               (ECF No. 11)
15

16   SHELLEY JO HESTER,
17               Garnishee.
18

19

20

21          On July 19, 2019, the United States filed an application for a writ of garnishment against
22 rent/lease payments Defendant and Judgment Debtor Ronald John Salado’s family trust received from

23 investment property. (ECF No. 1.) On September 17, 2021, the United States filed an application

24 seeking to dismiss the July 19, 2019 application for a writ of garnishment. (ECF No. 11.) The Clerk of

25 Court has not yet issued a writ of garnishment and no other parties have appeared in the case. (See id.)

26 The United States requests that the Court dismiss the application for writ of garnishment and close the
27 case. (Id.)

28 ///

                                                      1
30
           Case 1:19-mc-00054-LJO-EPG Document 12 Filed 09/21/21 Page 2 of 2

 1          The Court construes the United States’ application as a notice of voluntary dismissal pursuant to

 2 Federal Rule of Civil Procedure 41(a)(1)(A)(i). Therefore, this action has been dismissed without

 3 prejudice. Fed. R. Civ. P. 41(a)(1)(A)(i); Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997).

 4 Accordingly, the Clerk of Court is respectfully directed to close this case.

 5
     IT IS SO ORDERED.
 6

 7      Dated:    September 21, 2021                          /s/
                                                      UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                      2
30
